DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 10-14, 16, 19-23, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Pub. No. US 2018/0024920 A1 (Thomas).
Regarding claim 1 and analogous claims 10 and 19: 
Thomas discloses, a NAND device for NAND logical-to-physical table region tracking, the NAND device comprising: a NAND array ((104) [0026]) and 5a controller ((102) [0023] [0025] [0048-0049]) configured to: receive a write request at a controller of the NAND array (The controller receives data for writing (i.e. a write request) [Fig. 7] [0048-0049]. The controller may be embodied by a computer readable medium that contains computer-, the write request including a logical page and data to be written at the logical page (i.e. the received data for writing includes a logical address, indicating a logical page 1525 that the data is to be written to [0020] [0040] [0049-0051]); establish an entry in a logical-to-physical mapping table between 10the logical page and a physical page of a physical block of the NAND array to which the data is written (by disclosing that there is a cache RAM (516) that stores one or more pieces (508) (i.e. region) of the complete mapping table (502) [0041]. The pieces include mapping information that contains the information mapping current physical locations (i.e. at the granularity of a page) of each logical data cluster (i.e. an entry) (i.e. for a page), which must have been written to the NAND at one time [0040] [0042]. The pieces of mapping table information may be loaded to the cache ram and stored back to the non-volatile memory as needed [0041-0042]. The map may also be updated to correspond to newly written information, including indications of valid and invalid data corresponding to a logical address mapped to its physical address (i.e. establish an entry) so that the host can access all the data that has been written [0025] [0033] [0042]) the entry being in a region of the logical-to-physical mapping table, the region being one of multiple regions of the logical-to-physical mapping table; and write an indication of the region in a data structure corresponding 15to the physical block as part of performing the write request to write the data to the physical block (by disclosing that the pieces of the mapping table correspond to an LBA range (region) that is indicated with a bitmap (608) for the open block that data is being written to [0043-0045]. When data is written to an open block (606) of the non-volatile memory (102) (i.e. contemporaneously and as a result of, i.e. as part of performing the write request to write the data to the physical block) corresponding to an LBA range of one of the pieces of the mapping table, the bit (610) (i.e. entry) corresponding to that piece of the mapping table is updated to a logical “1” state in the LBA range bitmap data structure for the open block (i.e. corresponding to the physical block) [0043-0045] [0051-0052]). 
Regarding claim 2 and analogous claims 11 and 20:
The NAND device of claim 1 is anticipated by Thomas. 
Thomas further discloses, wherein the data structure is a bit map (by disclosing that the LBA range data structure (608) is a bit map [0044]).
Regarding claim 3 and analogous claims 12 and 21:
The NAND device of claim 2 is anticipated by Thomas. 
Thomas further discloses, wherein the bit map includes a bit for each region of the multiple regions (by disclosing that each entry (610) in the bitmap (608) is assigned to a respective one of a plurality of equal size pieces of the entire logical-to-physical mapping table the covers the full logical address range addressable in the NVM system [0043]).
Regarding claim 4 and analogous claims 13 and 22:
The NAND device of claim 3 is anticipated by Thomas. 
Thomas further discloses, wherein, to write the indication of the region, the controller is further configured to write a logical one in a bit corresponding to the region in the bit map (by disclosing that to indicate that an LBA from the corresponding LBA range has been written to the block, the bit (610) in the bitmap is updated to a logical ‘1’ [0045]).
Regarding claim 5 and analogous claims 14 and 23:
Thomas further discloses, wherein the regions of the multiple regions are ordered, and wherein an index of the bit corresponds to an order of a region (by disclosing that the first region in the 10x10 bitmap corresponds to LBAs 0-99, the second to 100-199, the third to 200-299, and the final entry to 9900-9999 [0044]. In this case, the LBAs are ordered so that the position (i.e. index) of the bit in the bit map corresponds to one of the ordered pieces of the bitmap [0044-0045]). 
Regarding claim 7 and analogous claims 16 and 25:
The NAND device of claim 1 is anticipated by Thomas
Thomas further discloses, further comprising a working memory, wherein the logical-to-physical mapping table is larger than the working memory, and wherein a region of the multiple regions is not larger than the working memory (by disclosing the table mapping cache (508) (i.e. working memory), where only a piece of the complete mapping table can be retrieved and stored in RAM (516) (also could be interpreted as the working memory) at any given time because of the limited RAM capacity [0041]. The RAM size may permit only one (i.e. a region) or less than all of the mapping pieces (i.e. multiple regions) to be cached at any particular time (i.e. the at least one piece fits (and maybe more), but the whole mapping table does not) [0041-0042]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-9, 15, 17-18, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of US Patent Application Pub. No. US 2017/0075600 A1 (Jung).
Regarding claim 6 and analogous claims 15 and 24:
The NAND device of claim 1 is anticipated by Thomas. 
Thomas does not explicitly disclose, but Jung teaches, wherein the data structure is written in the physical block (by teaching that the bitmap should be stored (123) in the physical block [0085]. In this way, the bitmap can be used to load the corresponding pieces of the mapping information without having to first read each page of the block in a garbage 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of the bitmap disclosed by Thomas to include storing the bitmap in the physical block for later use in a garbage collection operation as taught by Jung. 
One of ordinary skill in the art would have been motivated to make this modification because it allows for a better optimized garbage collection operation and improve performance of the data storage device, as taught by Jung in [0112]. 
Regarding claim 8 and analogous claims 17 and 26:
The NAND device of claim 1 is anticipated by Thomas. 
Thomas further discloses, further comprising a working memory (by disclosing that there is a mapping table cache (508) in RAM memory (516) that is used to load, update, and then destage pieces of the complete mapping table (502) stored in NAND memory (506) [Fig. 5] [0041-0042]) and then for a garbage collection operation, load a limited set of regions of the logical-to-physical mapping table into the working memory (by disclosing that the mapping pieces that correspond (i.e. a limited set, not all mapping pieces, only those that correspond) to the LBA range of the pages stored in the block of memory will need to be loaded (if they are not already present in the table mapping cache) in order to complete the garbage collection operation for the block of memory [0054] [0061] [0080]) and retrieve entries from the limited set of regions to perform the garbage collection operation (by disclosing that the pieces of the map that are loaded will be used to determine the validity of the different pages stored in the block so that the valid pages can be transferred to a new block (808) [Fig. 8] [0033] [0047] [0054] [0061]). 
Thomas does not explicitly disclose, but Jung teaches, read the data structure during a garbage collection operation of the physical block such that the limited set of regions are identified as only those regions in the multiple regions that have an indication in the data structure (by teaching that the bitmap should be stored (123) in the physical block [0085]. In this way, the bitmap can be used to load the corresponding mapping tables required (of a plurality of mapping tables) for a garbage collection operation into a buffer (i.e. like the mapping table cache of Thomas), without having to first read each page of the block during the garbage collection operation, to determine which LBA each page corresponds to and whether it is valid or invalid. This solution leads to a more optimal method of performing garbage collection and reduces the overall garbage collection cost [0043] [0057] [0061] [0106] [Fig. 7] [0080-0085] [Fig. 9]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of the bitmap disclosed by Thomas to include storing the bitmap in the physical block for later use in a garbage collection operation to read only the needed parts of the mapping table (S125) (i.e. pieces of the mapping table of Thomas) into the buffer (i.e. into the mapping table cache of Thomas) to determine whether each page is valid or invalid as taught by Jung. 
One of ordinary skill in the art would have been motivated to make this modification because it allows for a better optimized garbage collection operation and improves performance of the data storage device, as taught by Jung in [0112]. 
Regarding claim 9 and analogous claims 18 and 27:
Thomas further discloses, wherein no regions of the multiple regions that are not in the limited set of regions are used in the garbage collection operation (by disclosing that only the pieces (regions) of the address mapping table for which the block contains LBA’s corresponding to pieces are needed in order to the perform garbage collection operation as only the total number of LBA ranges listed in the entropy counter (sum of the bits corresponding to LBA ranges (i.e. pieces of the mapping table) in the bitmap for the block) are needed (and no .

Response to Arguments
In light of the amendments to the claims, the objections to the claims have been withdrawn.
In light of the amendments to claims 19-27, the 35 USC §101 rejection for claims 19-27 have been withdrawn.
In light of the amendments to the claims, the 35 U.S.C. §112(b) rejection for claims 8-9, 17-18 and 26-27 have been withdrawn.
In response to the amendments, Applicant's arguments filed 08 June 2021 (Rem) have been fully considered but they are not persuasive. 
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “it does not appear that Thomas discusses storing the L2P region map in the NAND storage contemporaneously with the write request” [Rem, pg. 8, ¶3]) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The independent claims do not specifically require the data structure is in NAND memory. The claims do not require any specific storage location of the data structure. In fact, applying the principles of claim scope differentiation in light of dependent claims 6, 15 and 24 (reciting that the data structure is written in the physical block) requires the interpretation that the independent claims include subject matter where the data structure is written to a location other than the physical block (i.e. such as a RAM memory). Since the independent claims do not require for the data structure to be located within NAND memory, the disclosure in 
Additionally, the purported benefits of Applicant’s invention [Rem, pg. 9, ¶1] are not reflected in the claimed subject matter and therefore not persuasive in showing that the claimed invention is differentiated from the prior art. 
As Applicant’s argument for the allowability of the dependent claims rests on Applicant’s argument for the independent claims, which was refuted above, the argument is not persuasive and the dependent claims are not indicated as allowable. 
NOTE: Regardless of Applicant’s agreement with Examiner’s interpretation of the claims, an amendment requiring that the data structure is located and updated in the physical block of memory or NAND memory in general (as opposed to RAM) as part of performing the write request to write the data to the physical block would be made obvious by the disclosure in [0085] of Jung:
The controller 310 may leave the eighth page 410-18 empty in order to store the bitmap 430 and the mapping table information in the eighth page 410-18. When receiving a request to write the eighth data DATA 8, the controller 310 may store the bitmap 430 and/or the mapping table information in the eighth page 410-18 together with the eighth data DATA 8.

This disclosure in Jung explicitly discloses (in the bolded text) the features that Applicant has argued (although not claimed) and the claims would still not be found allowable.

Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139   

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139